Citation Nr: 1326840	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  11-31 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD) with residuals of aortic valve damage.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to January 1983, and from September 1983 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

CAD was not manifest during service, was not manifest within one year of separation, and the current diagnosis of CAD and any residual valve damage are not otherwise attributable to service.


CONCLUSION OF LAW

CAD, to include any residual valve damage, was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  Proper notice from VA must inform the claimant, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Board finds that VA's duty to notify has been more than satisfied.  The Veteran was notified in November 2009 of the criteria for establishing service connection, the evidence required, and his and VA's respective duties for obtaining evidence.  That letter addressed all notice elements and predated the initial adjudication of the claim in May 2010.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required.

As for the duty to assist, the Veteran's service medical records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Therefore, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified, or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that a VA examination is not necessary to determine whether CAD is related to his period of active service, because the requirements to for providing an examination are not met.  VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

However, although the Veteran has presented competent medical evidence of a current diagnosis for CAD, neither an in-service diagnosis, to include within one year after separation, nor medical evidence to demonstrate that such a diagnosis may be associated with his service, has been presented.  The evidence does not show any event, injury, or disease in service to which the current CAD could be attributed.  Therefore, a medical opinion is not warranted for his claim.  Accordingly, the Board finds that no further action is necessary to meet the duty to assist.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran claims that he has a diagnosis of CAD, and that the CAD is related to his active service.  Specifically, he claims that his in-service meals were rich in saturated fats, that he suffered from stress, and that his long period of active duty resulted in his current diagnosis.  To prevail on the issue of service connection on the merits, there must be evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they became disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice.  Rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2012).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which include cardiovascular-renal disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With regard to the Veteran's lay statements of record, the Board must determine whether the claimed disability is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the disease.

At the outset, the Board notes that the evidence of record contains a diagnosis of CAD.  Thus, the evidence shows the presence of a current disability.

The Veteran's service medical records are silent as to any complaints, treatment, or diagnosis of CAD or any other coronary disease.  The Veteran did not report any symptoms commonly associated with CAD during either period of active duty, to include chest pain or shortness of breath (other than those instances when the Veteran complained of flu-like symptoms).  In a statement authored in November 2011, the Veteran indicated that, upon entrance in April 1978, he received a comprehensive health examination that confirmed that claimed condition was not present.  The Board notes that several subsequent examinations are also silent for CAD and its associated symptoms.  Following each in-service examination of record, the Veteran's heart was consistently normal, and on each report of medical history, the Veteran reported that he was in good to excellent health with no instances of dizziness, shortness of breath, palpitations, heart trouble, or high or low blood pressure.  In October 1998, though he did note a high-stress lifestyle, he reported that he never suffered from a disease or illness for which he did not seek medical care, that he was in excellent health, that he had never been diagnosed with heart problems, and that he did not eat more than one serving of high fat or cholesterol food per day.

After service, there is no indication of cardiac symptoms or treatment until 2009, approximately a decade following separation.  Private treatment records indicate that the Veteran underwent a coronary artery bypass graft in April 2009 due to severe aortic deficiency.  The Veteran reported to his provider that chest pain began three to four months prior to surgery.  The Veteran presented with hyperlipidemia for a period of eight months, and it was noted that he was not keeping to a low fat, low cholesterol diet.  Following extensive treatment for cardiac problems, no medical care provider has opined that his cardiac problems were related to his period of active service, to include his diet, stress, or the passage of time therein.  

Regarding the Veteran's statements in support of his claim, lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  That includes weighing the absence of contemporary medical evidence against lay statements.

Acknowledgement is given to the Veteran's assertions that his CAD is linked to diet, stress, and the long passage of time during his period of active duty.  He is deemed competent to report cardiac symptoms, such as chest pain and shortness of breath.  However, at no point has the Veteran claimed that he experienced those symptoms during his period of active service, or within one year thereafter.  As to his assertions that his current disability is related to diet and stress during service, laypersons are competent to diagnose a disability only if (1) the condition is simple to identify, such as a broken leg, (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Here, the Veteran is not competent to provide an opinion as to the cause of CAD, as that is not a disability with an onset visible to a lay person, and opinions regarding the etiology of heart or coronary disabilities require medical training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that the evidence of record does not show that it is at least as likely as not that the Veteran's currently-diagnosed CAD had its onset in service, or is proximately due to or the result of any service-connected disability or event, to include diet, stress, or the passage of time.  The Board has fully considered the lay statements of record, and does not doubt that the Veteran suffers from cardiac symptomatology.  Nor does the Board doubt the severity of the Veteran's condition.  However, there is no medical evidence of record that relates any current CAD to the Veteran's service or to any event, injury, or disease during his service.  The Veteran himself is not competent to provide evidence of such a relationship.  Furthermore, the evidence does not show that any cardiovascular-renal disease manifested to a compensable degree within one year following separation from service.

The Board finds that the preponderance of the evidence is against the claim.  Therefore, service connection for CAD is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for coronary artery disease with residuals of aortic valve damage is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


